TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00710-CV


              Builder Services Group, Inc., d/b/a Johnson Insulation, Appellant

                                                v.

                         Alan Lynn Taylor and Donna Kay Taylor,
            Individually and As Next Friend of Sarah Kaylyn Taylor, Appellees




                FROM THE 33RD DISTRICT COURT OF SAN SABA COUNTY
           NO. 9433, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The parties in this case previously filed a joint motion for access to the appellate

record, which was sealed pursuant to the trial court’s January 31, 2018 order, which required the

trial record to be sealed and the courtroom to be closed “when information and/or documents

designated as ‘Confidential,’ ‘Highly Confidential’ and/or ‘Attorney Eyes Only’ are being

presented.” The Court granted the motion and informed the parties that they could view any

sealed records in the Court Clerk’s office but that they could not check out or copy those records.

               The parties subsequently filed a joint motion to reconsider granting access to

sealed record, informing the Court that they had signed an agreement under Texas Rule of

Appellate Procedure 6.6 that the record and information contained within the record will not be
accessed or available to anyone except the parties to the appeal and their counsel. Accordingly,

they request that the Court allow the parties to each obtain a copy of the sealed record.

               We grant the motion to reconsider. The Court will provide a copy of the sealed

record to the parties and their counsel, provided that counsel for each party signs the Court’s

sealed-document acknowledgement form. We order counsel to keep the record confidential and

use it solely for the purpose of this appeal.

               It is ordered on August 14, 2019.



Before Chief Justice Rose, Justices Kelly and Smith




                                                   2